DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-18 are pending.  Of these, claims 1, 7 and 12 are independent.


Specification/Claim Informality Objections
In claim 2, line 7, “wherein” should be deleted, or in line 4, “wherein “ should be inserted at the beginning (with reference to “wherein” in line 1, for the listing of “wherein” clauses).  
In claim 7, line 6, “and” should be deleted (with reference to “and” in line 3).  
In claim 7, line 7, the comma should be removed.  
In claim 7, line 10, “a” should be --an--.  
In each of claims 11 and 18, “Wherein” should be --wherein-- (lowercase).  
claims 11 and 18, at the end of line 2, “and” should be inserted (to separate the two “wherein” clauses).  
In claim 13, line 3, “is” should be deleted.  
In claim 13, line 5, “is” should be deleted.  
In claim 16, line 3, “a enable” should be --an enable--.  
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, it is unclear in the claim whether “a data signal” in line 22 is intended to be same as or different from “a data signal” in line 10.  If different, they should be referenced with clearly distinguishing terms (e.g., “a first data signal” and “a second data signal”, or similar).
Further, in claim 1, “a data signal” in line 10 appears to be associated with write data (transmitted by “the writing driving block”).  However, the claim later recites “reading the data signal” in line 13 which implies that “the data signal” is associated with read data.  Therefore, the intended meaning/ scope of “data signal” in the claim is unclear.
Claims 2-6 depend from claim 1, thus are rejected for the same reason(s) above for claim 1.

Claim 7 recites “first to third power gating circuits” in lines 4-5 and later recites “a first type of power gating structure” in lines 8-9 and “a second type of power gating structure” in lines 12-13.  It is unclear in the claim whether each of “a first type of power gating structure” and “a second type of power gating structure” is intended to include any of the “first to third gating circuits” or be different therefrom.
Further, in claim 7, “the first and second voltages” in lines 10-11 lack clear antecedents in the claim and are deemed indefinite.
Further, in claim 7, it is unclear in the claim whether “a read control signal” in line 22 (generated by the read path control block) is intended to be referring to or different from “[an] input/output control signal” in line 10 (generated by the data input/output control block), since the input/output data block includes the read path control block.
Further, in claim 7, it is unclear in the claim whether “a data signal” in line 26 is intended to be same as or different from “a data signal” in line 15.  If different, they should be referenced with clearly distinguishing terms.
Claims 8-11 depend from claim 7, thus are rejected for the same reason(s) above for claim 7.

Further, in each of claims 8 and 10, it is unclear in the claims whether “a first voltage” and “a second voltage” therein are intended to be same as or different from “the first and second 

In each of claims 11 and 18, it is unclear in the claims the intended meaning/ scope of the phrase “the first type of power gating structure a zigzag type of power gating structure”.

In claim 13, it is unclear in the claims whether “a fourth power gating circuit” and “a fifth power gating circuit” which are included in the read path control block are intended to be somehow related to or different from “a first type of power gating structure” associated with the read path control block in parent claim 12.
Claim 14 depends from claim 13, thus are rejected for the same reason above for claim 13.

In claim 15, it is unclear in the claims whether “a sixth power gating circuit” which is included in the pipe latch block is intended to be somehow related to or different from “a second type of power gating structure” associated with the pipe latch block in parent claim 12.
Claims 16-17 depend from claim 15, thus are rejected for the same reason above for claim 15.

Further, in claim 16, “the fourth power gating circuit” and “the fifth power gating circuit” implied therein lack clear antecedents in the claims and are deemed indefinite.
Claim 17 depend from claim 16, thus is also rejected for the same reason above for claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 and 20-24 of U.S. Patent No. US 10,943,626 B1 (“PATENT”). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated, or would have been obvious over, the above identified claim(s) of PATENT, including the following claim(s):
1. A semiconductor device, comprising: 
a write path control block including a first power gating circuit coupled to a supply terminal of a first voltage and a second power gating circuit coupled to a supply terminal of a second voltage, the write path control block suitable for generating a write control signal using the first and second voltages in a write mode (claim 17 of PATENT “the write path control block includes the first and second power gating circuits and generates a write control signal using the first and second voltages in a write mode”, with reference to claim 12 of PATENT “the first power gating circuit coupled to a supply terminal of a first voltage and the second power gating circuit coupled to a supply terminal of a second voltage” and claim 18 of PATENT “the first power gating circuit is coupled between the supply terminal of the first voltage …” and “the second power gating circuit is coupled between the supply terminal of the second voltage …”); 
a write driving block including a third power gating circuit coupled to any one of the (claim 17 of PATENT “the write driving block includes the third power gating circuit and transmits a data signal to a data input/output line using the first and second voltages based on the write control signal”, with reference to claim 12 of PATENT “the third power gating circuit coupled to any of the supply terminal of the first voltage and the supply terminal of the second voltage” and claim 20 of PATENT “the third power gating circuit is coupled between the supply terminal of the first voltage …”); 
a memory block, coupled to the data input/output line, suitable for writing or reading the data signal (claim 12 of PATENT “a memory block, coupled to the data input/output block, suitable for writing or reading the data signal” and claim 17 of PATENT “the data input/output block includes a write driving block, wherein the write driving block … transmits a data signal to a data input/output line”); 
a read path control block including a fourth power gating circuit coupled to the supply terminal of the first voltage and a fifth power gating circuit coupled to the supply terminal of the second voltage, the read path control block suitable for generating a read control signal using the first and second voltages in a read mode (claim 21 of PATENT “the read path control block includes the first and second power gating circuits and generates a read control signal using the first and second voltages in a read mode”, with reference to claim 12 of PATENT “the first power gating circuit coupled to a supply terminal of a first voltage and the second power gating circuit coupled to a supply terminal of a second voltage” and claim 22 of PATENT “the first power gating circuit is coupled between the supply terminal of the first voltage …” and “the second power gating circuit is coupled between the supply terminal of the second voltage …”); and 
a pipe latch block including a sixth power gating circuit coupled to any one of the supply terminal of the first voltage and the supply terminal of the second voltage, the pipe latch block suitable for latching a data signal, which is transmitted through the data input/output line, using the first and second voltages based on the read control signal (claim 21 of PATENT “the pipe latch block includes the third power gating circuit and latches a data signal, which is transmitted through the data input/output line, using the first and second voltages based on the read control signal”, with reference to claim 12 of PATENT “the third power gating circuit coupled to any of the supply terminal of the first voltage and the supply terminal of the second voltage” and claim 24 of PATENT “the third power gating circuit is coupled between the supply terminal of the first voltage …”).

Claims 2-4 are substantially either anticipated by or would have been obvious over claims 22-24, respectively, in combination with parent claims 12 and 21 of PATENT.

5. The semiconductor device of claim 1, further comprising: a power gating control block suitable for activating a first enable signal and deactivating a second enable signal in the write mode, and deactivating the first enable signal and activating the second enable signal in the read mode, wherein the first to third power gating circuits are enabled in the write mode and disabled in the read mode based on the first enable signal, and wherein the fourth to sixth power gating circuits are enabled in the read mode and disabled in the write mode based on the second enable (claim 13 of PATENT “a power gating control block suitable for generating a second enable signal according to the specific mode based on the first enable signal, and wherein the first to third power gating circuits are disabled based on the second enable signal in the specific mode” and claim 14 of PATENT “the specific mode includes one of a power-down mode, a write mode and a read mode” and claim 15 of PATENT “enables the fourth to sixth power gating circuits or maintains an enable state of the fourth to sixth power gating circuits, when entering the specific mode”).
6. The semiconductor device of claim 5, wherein the power gating control block deactivates the first and second enable signals in a power-down mode, and wherein the first to sixth power gating circuits are disabled in the power-down mode (claim 13 of PATENT “a power gating control block suitable for generating a second enable signal according to the specific mode based on the first enable signal, and wherein the first to third power gating circuits are disabled based on the second enable signal in the specific mode” and claim 14 of PATENT “the specific mode includes one of a power-down mode, a write mode and a read mode” and claim 15 of PATENT “enables the fourth to sixth power gating circuits or maintains an enable state of the fourth to sixth power gating circuits, when entering the specific mode”).

7. A semiconductor system, comprising: 
a control device suitable for generating a system control signal (claim 12 of PATENT “a control device suitable for generating a system control signal”); and 
a semiconductor device including first to third power gating circuits, and suitable for minimizing a leakage current by disabling the first power gating circuit based on the system (claim 12 of PATENT “a semiconductor device including first to third power gating circuits, and suitable for minimizing a leakage current by disabling the first power gating circuit based on the system control signal”), and 
wherein the semiconductor device, includes: 
a data input/output control block having a first type of power gating structure, the data input/output control block suitable for generating an input/output control signal using the first and second voltages (claim 12 of PATENT “a data input/output control block having a first type of power gating structure …, the data input/output control block suitable for generating an input/output control signal using the first and second voltages”); 
a data input/output block having a second type of power gating structure different from the first type of power gating structure, the data input/output block suitable for inputting and outputting a data signal using the first and second voltages based on the input/output control signal (claim 12 of PATENT “a data input/output block having a second type of power gating structure …, the second type of power gating structure being different from the first type of power gating structure, the data input/output block suitable for inputting and outputting a data signal using the first and second voltages based on the input/output control signal”); and 
a memory block, coupled to the data input/output block, suitable for writing or reading the data signal (claim 12 of PATENT “a memory block, coupled to the data input/output block, suitable for writing or reading the data signal”), 
wherein the data input/output control block includes a read path control block, wherein the read path control block includes the first and second power gating circuits and generates a read control signal using first and second voltages in a read mode (claim 21 of PATENT “the data input/output control block includes a read path control block, wherein the read path control block includes the first and second power gating circuits and generates a read control signal using the first and second voltages in a read mode”); and 
wherein the data input/output block includes a pipe latch block, wherein the pipe latch block includes the third power gating circuit and latches a data signal, which is transmitted through the data input/output line, using the first and second voltages based on the read control signal (claim 21 of PATENT “the data input/output block includes a pipe latch block, wherein the pipe latch block includes the third power gating circuit and latches a data signal, which is transmitted through the data input/output line, using the first and second voltages based on the read control signal”).

Claims 8-11 are substantially either anticipated by or would have been obvious over claims 22-24 and 16, respectively, in combination with parent claims 12 and 21 of PATENT.

12. A semiconductor device, comprising: 
a memory block coupled to a data input/output line (claim 12 of PATENT “a memory block, coupled to the data input/output block” and claim 21 of PATENT “the data input/output block includes a pipe latch block, wherein the pipe latch block … latches a data signal, which is transmitted through the data input/output line”); 
a read path control block having a first type of power gating structure, the read path control block suitable for generating a read control signal using first and second voltages in a read mode (claim 21 of PATENT “the read path control block includes the first and second power gating circuits and generates a read control signal using the first and second voltages in a read mode” and claim 12 of PATENT “a first type of power gating structure including the first power gating circuit … and the second power gating circuit”); and 
a pipe latch block having a second type of power gating structure different from the first type of power gating structure, the pipe latch block suitable for latching a data signal, which is transmitted through the data input/output line, using the first and second voltages based on the read control signal (claim 21 of PATENT “the pipe latch block includes the third power gating circuit and latches a data signal, which is transmitted through the data input/output line, using the first and second voltages based on the read control signal” and claim 12 of PATENT “a second type of power gating structure including the third power gating circuit” and “the second type of power gating structure being different from the first type of power gating structure”).

Claims 13-15 and 18 are substantially either anticipated by or would have been obvious over claims 22-24 and 16, respectively, in combination with parent claims 12 and 21 of PATENT. 

16. The semiconductor device of claim 15, further comprising: a power gating control block suitable for deactivating a enable signal in a write mode, and activating the enable signal in the read mode, wherein the fourth to sixth power gating circuits are enabled in the read mode and disabled in the write mode based on the enable signal (claim 13 of PATENT “a power gating control block suitable for generating a second enable signal according to the specific mode based on the first enable signal, and wherein the first to third power gating circuits are disabled based on the second enable signal in the specific mode” and claim 14 of PATENT “the specific mode includes one of a power-down mode, a write mode and a read mode” and claim 15 of PATENT “enables the fourth to sixth power gating circuits or maintains an enable state of the fourth to sixth power gating circuits, when entering the specific mode”).
17. The semiconductor device of claim 16, wherein the power gating control block deactivates the enable signal in a power-down mode, and wherein the fourth to sixth power gating circuits are disabled in the power-down mode (claim 13 of PATENT “a power gating control block suitable for generating a second enable signal according to the specific mode based on the first enable signal, and wherein the first to third power gating circuits are disabled based on the second enable signal in the specific mode” and claim 14 of PATENT “the specific mode includes one of a power-down mode, a write mode and a read mode” and claim 15 of PATENT “enables the fourth to sixth power gating circuits or maintains an enable state of the fourth to sixth power gating circuits, when entering the specific mode”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, 10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0259873 A1 (“OH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, OH discloses a semiconductor device, comprising: 
a write path control block (e.g., including “Program Control” 754 in Figs. 7 and 8) including a first power gating circuit (e.g., including MP_2 in Fig. 8, coupled to 754, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP-_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”) coupled to a supply terminal of a first voltage (e.g., Vcc in Fig. 8) and a second power gating circuit (e.g., including MN_2 in Fig. 8, coupled to 754, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, . . . , MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, . . . , MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) coupled to a supply terminal of a second voltage (e.g., Vss in Fig. 8), the write path control block suitable for generating a write control signal (e.g., associated with 754 in Figs. 7 and 8 for a write operation) using the first and second voltages in a write mode (754 in Fig. 8 uses Vcc and Vss); 
a write driving block (e.g., including 112A in Fig. 7) including a third power gating circuit (e.g., including MP_n-1 or MN_n-1 implied in Fig. 8, coupled to 112A in Fig. 7, with reference to 111A in Fig. 8 and paragraph [0126] “functional entities that are more likely to qualify as ‘eligible’ [for power gating] may include one or more of … the data input latches [112A in Fig. 7], the data output register 111A, … and the data driver 120”, thus 112A is also power gated, similar to 111A in Fig. 8) coupled to any one of the supply terminal of the first voltage and the supply terminal of the second voltage (Vcc or Vss, respectively), the write driving block suitable for transmitting a data signal to a data input/output line (e.g., associated with 120 in Fig. 7) using the first and second voltages (112A, as applied to Fig. 8, uses Vcc and Vss) based on the write control signal (associated with 754 for a write operation); 
a memory block (e.g., including 115 in Fig. 7), coupled to the data input/output line (associated with 120 in Fig. 7), suitable for writing or reading the data signal (via 120); 
a read path control block (e.g., including “Read Control” 752 in Figs. 7 and 8) including a fourth power gating circuit (e.g., including MP_1 in Fig. 8, coupled to 752) coupled to the supply terminal of the first voltage (Vcc) and a fifth power gating circuit (e.g., including MN_1 in Fig. 8, coupled to 752) coupled to the supply terminal of the second voltage (Vss), the read path control block suitable for generating a read control signal (e.g., associated with 752 in Figs. 7 and 8 for a read operation) using the first and second voltages in a read mode (752 in Fig. 8 uses Vcc and Vss); and 
a pipe latch block (e.g., including 111A in Figs. 7 and 8, as part of the read data pipe/ path, as limited by the “suitable for” phrase recited later in the claim, given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) including a sixth power gating circuit (e.g., including MP_n or MN_n in Fig. 8, coupled to 111A) coupled to any one of the supply terminal of the first voltage and the supply terminal of the second voltage (Vcc or Vss, respectively), the pipe latch block suitable for latching a data signal (e.g., from 120 in Fig. 7), which is transmitted through the data input/output line (associated with 120 in Fig. 7), using the first and second voltages (111A in Fig. 8 uses Vcc and Vss) based on the read control signal (associated with 752 for a read operation).

Regarding independent claim 7, OH discloses a semiconductor system, comprising: a control device (e.g., providing external commands/ control signals to 100 in Fig. 7) suitable for generating a system control signal (e.g., including a command/ control signal associated with ERASE in Fig. 8); and 
a semiconductor device including first to third power gating circuits (e.g., including MP_1 and MN_1 in Fig. 8 for the first and second power gating circuits, and including MP_n or MN_n in Fig. 8 for the third power gating circuit), and suitable for minimizing a leakage current by disabling the first power gating circuit (e.g., by disabling MP_1, as well as others) based on the system control signal (e.g., associated with ERASE in Fig. 8, with reference to paragraph [0124] “power consumption … can be reduced while the ERASE signal is asserted”), and 
wherein the semiconductor device, includes: 
a data input/output control block (e.g., including 752/ 754 in Figs. 7 and 8) having a first type of power gating structure (e.g., including the header type of MP_1/ MP_2 in Fig. 8), the data (e.g., associated with 752/ 754 in Figs. 7 and 8) using first and second voltages (e.g., 752/ 754 in Fig. 8 uses Vcc and Vss); 
a data input/output block (e.g., including 111A/ 112A in Figs. 7 and 8) having a second type of power gating structure (e.g., including the footer type of MN_n/ MN_n-1 in Fig. 8, with reference to paragraph [0126] “functional entities that are more likely to qualify as ‘eligible’ [for power gating] may include one or more of … the data input latches [112A in Fig. 7], the data output register 111A, … and the data driver 120”, thus 112A is also power gated, similar to 111A in Fig. 8, and with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, . . . , MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, . . . , MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) different from the first type of power gating structure (different from the header type), the data input/output block suitable for inputting and outputting a data signal (e.g., associated with 111A/ 112A in Figs. 7 and 8) using the first and second voltages (Vcc and Vss) based on the input/output control signal (associated with 752/ 754); and 
a memory block (e.g., including 115 in Fig. 7), coupled to the data input/output block (including 111A/ 112A), suitable for writing or reading the data signal (e.g., via 120), 
wherein the data input/output control block includes a read path control block (e.g., including “Read Control” 752 in Figs. 7 and 8), wherein the read path control block includes the (including MP_1 and MN_1 in Fig. 8) and generates a read control signal (e.g., associated with 752 in Figs. 7 and 8 for a read operation) using first and second voltages in a read mode (752 in Fig. 8 uses Vcc and Vss); and 
wherein the data input/output block includes a pipe latch block (e.g., including 111A in Figs. 7 and 8, as part of the read data pipe/ path, as limited by the “suitable for” phrase recited later in the claim, given its broadest reasonable interpretation in the absence of further distinguishing details in the claim), wherein the pipe latch block includes the third power gating circuit (including MN_n in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, . . . , MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, . . . , MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) and latches a data signal (e.g., from 120 in Fig. 7), which is transmitted through the data input/output line (associated with 120 in Fig. 7), using the first and second voltages (111A in Fig. 8 uses Vcc and Vss) based on the read control signal (associated with 752 for a read operation).

Regarding independent claim 12, OH discloses a semiconductor device, comprising: 
a memory block (e.g., including 115 in Fig. 7) coupled to a data input/output line (e.g., associated with 120 in Fig. 7); 
a read path control block (e.g., including “Read Control” 752 in Figs. 7 and 8) having a first type of power gating structure (e.g., including the header type of MP_1 in Fig. 8, coupled to 752), the (e.g., associated with 752 in Figs. 7 and 8 for a read operation) using first and second voltages in a read mode (752 in Fig. 8 uses Vcc and Vss); and 
a pipe latch block (e.g., including 111A in Figs. 7 and 8, as part of the read data pipe/ path, as limited by the “suitable for” phrase recited later in the claim, given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) having a second type of power gating structure (e.g., including the footer type of MN_n in Fig. 8, coupled to 111A, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, . . . , MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, . . . , MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) different from the first type of power gating structure (different from the header type), the pipe latch block suitable for latching a data signal (e.g., from 120 in Fig. 7), which is transmitted through the data input/output line (associated with 120 in Fig. 7), using the first and second voltages (111A in Fig. 8 uses Vcc and Vss in Fig. 8) based on the read control signal (associated with 752 for a read operation).

Regarding claims 8 and 2, OH discloses the semiconductor system of claim 7 and the semiconductor device of claim 1, wherein the first/ fourth power gating circuit (e.g., including MP_1 in Fig. 8) is coupled between a supply terminal of a/ the first voltage (Vcc) and a supply terminal of a third/ sixth voltage (e.g., the terminal 804 for MP_1); 
(e.g., including MN_1 in Fig. 8) is coupled between a supply terminal of a/ the second voltage (Vss) and a supply terminal of a fourth/ seventh voltage (e.g., the terminal 812 for MN_1); and 
wherein the read path control block (including 752 in Figs. 7 and 8) further includes a first/ third logic circuit (e.g., associated with 752 in Fig. 8) coupled to the supply terminal of the first voltage (Vcc), the supply terminal of the second voltage (Vss), the supply terminal of the third/ sixth voltage (the terminal 804 for MP_1) and the supply terminal of the fourth/ seventh voltage (the terminal 812 for MN_1), the first/ third logic circuit suitable for generating the read control signal (associated with 752) based on a read enable signal (e.g., based on W/R# in Fig. 7, indicating a read operation).

Regarding claim 13, OH discloses the semiconductor device of claim 12, wherein the read path control block (including 752 in Figs. 7 and 8) includes: 
a fourth power gating circuit (e.g., including MP_1 in Fig. 8) is coupled between a supply terminal of the first voltage (Vcc) and a supply terminal of a sixth voltage (e.g., the terminal 804 for MP_1); 
a fifth power gating circuit (e.g., including MN_1 in Fig. 8) is coupled between a supply terminal of the second voltage (Vss) and a supply terminal of a seventh voltage (e.g., the terminal 812 for MN_1); and 
a third logic circuit (e.g., associated with 752 in Fig. 8) coupled to the supply terminal of the first voltage (Vcc), the supply terminal of the second voltage (Vss), the supply terminal of the sixth voltage (the terminal 804 for MP_1) and the supply terminal of the seventh voltage (the terminal 812 for MN_2), the third logic circuit suitable for generating the read control signal (associated with 752) based on a read enable signal (e.g., based on W/R# in Fig. 7, indicating a read operation).

Regarding claims 10 and 4, OH discloses the semiconductor system of claim 7 and the semiconductor device of claim 1, wherein the third/ sixth power gating circuit (e.g., including MP_n in Fig. 8) is coupled between a/ the supply terminal of a/ the first voltage (Vcc) and a supply terminal of a fifth/ eighth voltage (e.g., the terminal 804 for MP_n in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”); and 
wherein the pipe latch block further includes a second/ fourth logic circuit (e.g., associated with 111A in Figs. 7 and 8) coupled between a/ the supply terminal of a/ the second voltage (Vss) and the supply terminal of the fifth/ eighth voltage (the terminal 804 for MP_n), the second/ fourth logic circuit suitable for latching the data signal (from 120 in Fig. 7), which is transmitted through the data input/output line (from 120), based on the read control signal (associated with 752 for a read operation).

Regarding claim 15, OH discloses the semiconductor device of claim 12, wherein the 
a sixth power gating circuit (e.g., including MP_n in Fig. 8) is coupled between a supply terminal of the first voltage (Vcc) and a supply terminal of an eighth voltage (e.g., the terminal 804 for MP_n in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”); and 
a fourth logic circuit (e.g., associated with 111A in Figs. 7 and 8) coupled between a supply terminal of the second voltage (Vss) and the supply terminal of the eighth voltage (the terminal 804 for MP_n), the fourth logic circuit suitable for latching the data signal (from 120 in Fig. 7), which is transmitted through the data input/output line (from 120), based on the read control signal (associated with 752 for a read operation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0259873 A1 (“OH”) in view of US 2012/0042188 A1 (“HIRANO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 9, 3 and 14, OH discloses the semiconductor system of claim 8 and the semiconductor devices of claims 2 and 13, but is silent regarding further details of the first/ third logic circuit (associated with 752 in Figs. 7 and 8), thus does not disclose that the first/ third logic circuit includes: a first/ fourth logic element coupled between the supply terminal of the first voltage and the supply terminal of the fourth/ seventh voltage; and a second/ fifth logic element coupled between the supply terminal of the second voltage and the supply terminal of the third/ sixth voltage.
However, HIRANO suggests a power gating configuration, common and well known in the art, for a logic circuit in a memory device (e.g., including a control circuit, with reference to 50 in Fig. 1 and paragraph [0054], and thus useful for the first/ third logic circuit of OH), wherein the logic circuit includes a first logic element (e.g., 52 in Fig. 1) coupled between a supply terminal of a first voltage (e.g., VDD M) and a supply terminal of a fourth voltage (e.g., VSS S), and a second logic element (e.g., 53) coupled between a supply terminal of a second voltage (e.g., VSS M) and a supply terminal of a third voltage (e.g., VDD S).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable (such that the first/ fourth logic element is coupled between the supply terminal of the first voltage and the supply terminal of the fourth/ seventh voltage, and the second/ fifth logic element is coupled between the supply terminal of the second voltage and the supply terminal of the third/ sixth voltage), since such power gating configuration for a logic circuit in a memory device (including a control circuit) was common and well known in the art (as exemplified in HIRANO), to effectively reduce leakage current and conserve power.

Regarding claims 11 and 18, OH, as modified above (with reference to the rejections of claims 3, 9 and 14 above), discloses the semiconductor systems of claims 7 and 12, wherein the first type of power gating structure a zigzag type of power gating structure (e.g., with reference to Fig. 1 of HIRANO, as applied to 752 in Figs. 7 and 8 of OH, as modified above), wherein the second type of power gating structure includes a header-only type of power gating structure (i.e., in Fig. 8 of OH, the second type of power gating structure for 111A includes a header-only type of MP_n; here, the limitation is given its broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824